Citation Nr: 0637164	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  02-13 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
icthyosis vulgaris.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1995.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision of the Winston-Salem, North Carolina, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The veteran's appeal was previously before the Board in April 
2004, at which time the appeal was decided in part and 
remanded in part.  The case has been returned to the Board 
for further appellate action on the remanded issue.

The Board notes that in a December 2002 rating decision, the 
originating agency granted an increased rating of 30 percent 
for the veteran's icthyosis vulgaris, effective January 25, 
2001.  This has not satisfied the veteran's appeal.


FINDINGS OF FACT

1.  For the period from January 25, 2001 to August 29, 2002, 
the veteran's icthyosis vulgaris was not productive of 
systemic or nervous manifestations, and any disfigurement 
from the disorder did not more nearly approximate 
exceptionally repugnant than marked.

2.  During the period beginning August 30, 2002, the 
veteran's icthyosis vulgaris has not resulted in any systemic 
manifestations; required constant or near-constant systemic 
medication, such as immunosuppressive retinoids, during any 
12-month period; or been productive of exceptional 
repugnance.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
icthyosis vulgaris have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. §§  4.7, 4.118, Diagnostic Code 7824 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in June 2001, the statement of the case, a July 2003 
supplemental statement of the case and an April 2004 letter.  
In addition, he was provided notice with respect to the 
effective-date element of the claim in the supplemental 
statement of the case mailed in June 2006.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records and post-
service treatment records.  Although the Appeals Management 
Center (AMC) was instructed by the Board in its April 2004 
remand to obtain photographs from the veteran's October 2001 
and February 2003 contract examinations, correspondence from 
the AMC states that photographs from these examinations were 
not located in either VA's or QTC's files.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Following the provision of the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim on a de novo basis in June 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.


General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

During the period of this claim, the criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  VA's General Counsel, in a precedent opinion, has held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

Under the criteria in effect prior to August 30, 2002, there 
was no specific diagnostic code for evaluating icthyosis 
vulgaris.  Therefore, the disability was evaluated by analogy 
under 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002), which 
provides that eczema warrants a 30 percent disability rating 
if there is constant exudation or itching, extensive lesions, 
or marked disfigurement.  A 50 percent evaluation is 
appropriate with ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, or if the 
condition is exceptionally repugnant.  

In October 2001, in response to his claim for service 
connection, the veteran was provided a VA contract 
examination.  He stated that he had experienced dry, cracked, 
itchy skin for the past 25 years with exacerbations during 
the winter months.  He has also had fissures that would 
bleed.  His skin condition had been treated with topical 
moisturizing creams.  His current symptoms included itching, 
pain, and a rash involving his upper and lower extremities as 
well as his lower abdomen and back.  His skin was found to be 
severely dry, scaly, with hyperpigmented scarring involving 
the upper arms and legs.  The diagnosis was icthyosis 
vulgaris.  

VA outpatient treatment records show that in June 2002 the 
veteran described his functional impairment from his skin 
condition as slight.  His facial skin was observed to be very 
healthy.  He had severe scaling as well as cracked and shiny 
pruritic dermatitis that was dry and burning on both legs.  
The veteran stated that his symptoms were much worse in the 
winter, and the examiner noted that she was seeing the 
veteran's icthyosis vulgaris at its best.  

The Board finds that during the initial evaluation period 
prior to August 30, 2002, the veteran's skin condition does 
not warrant a rating in excess of 30 percent.  In this 
regard, the Board notes that none of the evidence for this 
period shows that the disability was productive of systemic 
or nervous manifestations or that the condition was 
productive of more than marked disfigurement.  

Under the criteria which became effective August 30, 2002, 
diseases of keratinization, including icthyoses, warrant a 30 
percent evaluation if there are either generalized cutaneous 
involvement or systemic manifestations, and intermittent 
systemic medication, such as immunosuppressive retinoids, is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12 month period.  A 60 percent 
evaluation is appropriate if there are generalized cutaneous 
involvement or systemic manifestations, and constant or near-
constant systemic medication, such as immunosuppressive 
retinoids, is required during the past 12 month period.  
38 C.F.R. § 4.118, Diagnostic Code 7824 (2006).

In December 2002, the veteran testified at a hearing before 
the RO that he treated his icthyosis vulgaris with cream 
three or four times a day.  He also stated that he would 
often wake up at night from the pain of his skin drying up, 
and he had to sleep with a humidifier to keep the air 
moisturized.  

In February 2003 the veteran was provided another VA contract 
examination to determine the severity of his skin condition.  
The examiner noted that the veteran's icthyosis vulgaris 
covered his lower abdomen, both of his legs and feet, the 
inner side of his upper arms, and his back.  The examiner 
found that 70 percent of the veteran's body surface was 
affected.  The disease was very itchy and manifested 
hyperpigmented scarring and sometimes cracks that bleed.  The 
veteran stated that he treated his skin with lotions provided 
by a dermatologist.  No ulceration or exudation was noted.  

The veteran was also provided a VA examination in February 
2006.  He reported experiencing diffuse scaling, itching, and 
burning of his skin with one to two flare-ups per year with 
an underlying baseline level of skin disease that is 
difficult to tolerate.  The veteran again stated that he uses 
numerous corticosterois and other topical preparations when 
treating his skin.  He stated that his skin disease 
significantly impacted his ability to work when it flared, 
especially during the winter months.  He denied any history 
of systemic or oral therapy or systemic symptoms; however, 
the examiner did note that the veteran would be a candidate 
for systemic therapy due to the extensive involvement and 
severe nature of his ichthyosis.  Upon physical examination, 
the examiner concluded that the veteran's skin disease 
affected 95 to 100 percent of his visible skin and total body 
surface.  The eruption was icthyosiform with scaly, plaque 
type lesions scattered across the head, face, neck, chest, 
back, abdomen, and upper and lower extremities.  There were 
no associated systemic or nervous manifestations, but there 
were a few areas of ulceration on the dorsum of the hands and 
the lower extremities.  There was no evidence of scarring.  
Photographs were taken and are associated with the claims 
folder.  The diagnosis was moderate to severe icthyosis 
vulgaris that was observed to be severe.

The Board finds that for the period beginning August 30, 
2002, the veteran's icthyosis vulgaris more nearly 
approximates the criteria contemplated by the currently 
assigned 30 percent rating under Diagnostic Code 7824.  In 
this regard, the Board notes that at the veteran's most 
recent VA examination, the examiner noted that while the 
veteran was a candidate for systemic therapy due to the 
extensive involvement and severe nature of his ichthyosis, 
the veteran has never taken systemic medication and there is 
no medical evidence indicating that he requires such 
medication on a constant or near-constant basis.  As a 60 
percent evaluation under Diagnostic Code 7824 requires the 
constant or near-constant use of systemic medication, the 
Board concludes that the disability is also appropriately 
rated as 30 percent disabling under the revised criteria.

The Board also notes that it is not appropriate to rate the 
veteran's icthyosis vulgaris by analogy under the current 
version of Diagnostic Code 7806 for dermatitis or eczema, as 
the Rating Schedule provides a Diagnostic Code for the 
veteran's specific skin disease.  


ORDER

Entitlement to an initial rating in excess of 30 percent for 
icthyosis vulgaris is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


